DETAILED ACTION
This Office action is in response to the application filed on 28 April 2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina US 2016/0037463 A1.
As to claim 1, Siomina discloses substantially the invention as claimed, including a method for reporting a power headroom report (Figure 7, various embodiments may account for UE D2D transmissions while reporting and/or configuring UE PHR, [54]), comprising:
calculating, by a first terminal, at least one of a first power headroom report (PHR) or a second power headroom report (PHR), wherein the first PHR is a power headroom report of the first terminal (Figures 6, 7, the UE 110A) on a first transmission link (a direct link), wherein the first transmission link is a wireless communication link between the first terminal and a second terminal (Figures 6, 7, the UE 110B) (Figure 7, …UE 110A may obtain a PHR configuration for an enhanced PHR accounting for its D2D transmission(s). The PHR configuration may include one or more PHR configuration parameters for an enhanced PHR based at least in part on one or more D2D transmissions of UE 110A. UE 110A may estimate an PH according to the obtained PHR configuration. The estimated PH may be based at least in part on the one or more D2D transmissions of UE 110A, and may account for its D2D transmission(s), inline with the obtained PHR configuration…, [54]),
the second PHR is a total power headroom report (a hybrid PHR) of the first terminal on the first transmission link and a second transmission link (a cellular link), wherein the second transmission link is a wireless communication link between the first terminal (Figures 6,7, the UE 110A) and a network device (Figures 6,7, the BS 115A) (“the enhanced PHR that accounts for UE 110A's D2D transmission(s) may be one or more of a D2D PHR that primarily reflects the UE transmit power for D2D transmission(s), a Cellular PHR that may primarily reflect the UE transmit power for cellular transmission (s) but accounts for UE 110A's D2D transmission(s), and a Hybrid PHR that reflects transmit power for both D2D transmission(s) and cellular transmission(s), ([55])”, and “UE 110A may report a hybrid PHR. The Hybrid PHR may reflect transmit power for both D2D transmission(s) and cellular transmission(s). The hybrid PHR may be a function of one or more cellular parameters Fcellular and one or more D2D parameters FD2D. For example, in certain embodiments the hybrid PHR PHhybrid may be an explicit function of cellular parameters Fcellular and D2D parameters FD2D (which may be, e.g., any one or more of PD2D, CD2D, and RD2D described above), such that:
PHhybrid =ƒ(F D2D , F cellular, . . . ),

where the UL cellular transmissions and D2D transmissions corresponding to the cellular component and D2D component in the formula above may be on the same or different carrier frequencies. ([62]); and “…As another example, the function may be an aggregate or combining function of the transmit power for the cellular transmission(s) and the transmit power for the D2D transmission(s), wherein the aggregate function may be, for example, sum, weighted sum, minimum of the cellular and D2D components, maximum of the cellular and D2D components, average or a mean” ([63]), and
frequency division multiplexing (FDM) is performed on part of transmission resources of the first transmission link and part of transmission resources of the second transmission link (In light of Applicant’s [167], where the UL cellular transmissions and D2D transmissions corresponding to the cellular component and D2D component in the formula above may be on the same or different carrier frequencies ([62]); and
sending, by the first terminal, the at least one of the first PHR or the second PHR (Figure 7, UE 110A may transmit the enhanced PHR to a node of a wireless communications network (such as, for example, a second UE or a network node). For example, the enhanced PHR may account for D2D transmissions of UE 110A (i.e., a first UE) and may be transmitted to another node, such as UE 110B (i.e., a second UE) or a network node, such as network node 115A, [54] and “UE 110A may report a hybrid PHR…, [62]”).
As to claim 2, Siomina discloses, wherein the second PHR is determined based on a first maximum transmission power, a first transmit power, and a second transmit power, wherein the first transmit power is a transmit power of the first terminal on the first transmission link, and the second transmit power is a transmit power of the first terminal on the second transmission link (Figures 6, 7, and associated paragraphs, [62]-[63] and [69]).
As to claim 3, Siomina discloses, wherein: the first maximum transmit power is a maximum transmit power of the first terminal: or the first maximum transmit power is determined based on a maximum transmit power of the first terminal on the first transmission link and a maximum transmit power of the first terminal on the second transmission link (Figures 6, 7, and associated paragraphs, [62]-[63] and [69]).
As to claim 4, Siomina discloses, wherein: when the first terminal does not send information on the first transmission link, the first PHR is determined based on a maximum virtual transmit power on the first transmission link and an open-loop power control parameter, and when the first terminal does not send information on the first transmission link and the first terminal does not send information on the second transmission link, the second PHR is determined based on a first maximum virtual transmit power, a virtual transmit power on the first transmission link, and a virtual transmit power on the second transmission link, wherein: the first maximum virtual transmit power is a maximum virtual transmit power of the first terminal; or the first maximum virtual transmit power is determined based on a maximum virtual transmit power of the first terminal on the first transmission link and a maximum virtual transmit power of the first terminal on the second transmission link (Figures 6, 7, and associated paragraphs, [58]-[61]).
As to claim 5, Siomina discloses, wherein the method farther comprises: receiving, by the first terminal, first signaling, wherein: the first signaling is used to trigger reporting of the at least one of the first PHR or the second PHR: or the first signaling is used to trigger reporting of a third PHR and at least one of the following PHRs: the first PHR or the second PHR, wherein the third PHR is a PHR of the first terminal on the second transmission link (Figures 6, 7, and associated paragraphs, [66] and [48]).
As to claim 6, Siomina discloses, further comprising: when a preset condition is met, reporting, by the first terminal, the at least one of the first PHR or the second PHR, or reporting, by the first terminal, a third PHR and at least one of the following PHRs: the first PHR or the second PHR, wherein: the preset condition comprises that a prohibit timer expires and one of the following: a side-link resource set is switched, the side-link resource set is reconfigured, and the first terminal does not use a side-link maximum transmit power to send information on the first transmission link, wherein the side-link resource set is used to transmit information sent on the first transmission link (Figures 6, 7, and associated paragraphs, [66] and [48]).
As to claim 7, Siomina discloses, wherein the sending, by the first terminal, the at least one of the first PHR or the second PHR comprises: sending, by the first terminal, second signaling and third signaling, wherein the second signaling carries the first PHR and a first identifier, the third signaling carries the second PHR and a second identifier, the first identifier is used to identify the first PHR, and the second identifier is used to identify the second PHR (Figures 6, 7, and associated paragraphs, [69]).
As to claim 8, Siomina discloses, further comprising: when two or more of the first PHR, the second PHR, or a third PHR are triggered, reporting, by the first terminal, a PHR with a highest priority in triggered PHRs based on a priority of the first PHR, a priority of the second PHR, and a priority of the third PHR (Figures 6, 7, and associated paragraphs, [58]).
Claims 9-10 inter-exchange the technical features of the network device 115A’s claimed method with method claims 1-2 of the terminal 110A. Therefore, claims 9-10 are anticipated by Siomina. 
Claims 11-18 correspond to the terminal claims of claims 1-8; therefore, they are rejected under the same rationale as in claims 1-8 as shown above.
Claims 19-20 correspond to the network device claims of claims 9-10; therefore, they are rejected under the same rationale as in claims 9-10 as shown above.
The prior art cited in this Office action is: Siomina US 2016/0037463 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649